Exhibit 10(a)  

Contract No. 113419  

NATURAL GAS PIPELINE COMPANY OF AMERICA (Natural)


TRANSPORTATION RATE SCHEDULE FTS
AMENDMENT NO. 11 DATED February 26, 2003
TO AGREEMENT DATED January 15,1998 (Agreement)



 

1.

[  ]  Exhibit A dated February 26, 2003. Changes Primary Receipt Point(s) and
Point MDQ's. This Exhibit A replaces any previously dated Exhibit A.


2.

[  ]  Exhibit B dated February 26, 2003. Changes Primary Delivery Point(s) and
Point MDQ's. This Exhibit B replaces any previously dated Exhibit B.


3.

[X]  Exhibits A and B dated February 26, 2003. Changes Primary Receipt and
Delivery Points and Point MDQ's. These Exhibits A and B replace any previously
dated Exhibits A and B.


4.

[X]  Exhibit C dated February 26, 2003. Changes the Agreement's Path. This
Exhibit C replaces any previously dated Exhibit C.


5.

[X]  In Section 2. of Agreement, revise Agreement MDQ:

 

 

0 MMBtu per day for the period May 1, 2003 to October 14, 2003

 

 

110,000 MMBtu per day for the period October 15. 2003 to April 15, 2004

 

 

0 MMBtu per day for the period April 16, 2004 to October 14, 2004

 

 

110,000 MMBtu per day for the period October 15, 2004 to April 15, 2005

 

 

0 MMBtu per day for the period April 16, 2005 to October 14, 2005

 

 

110,000 MMBtu per day for the period October 15, 2005 to April 15, 2006

 

 

0 MMBtu per day for the period April 16, 2006 to April 30, 2006


6.

[  ]  Revise Service Options

 

 

 

Service option selected (check any or all):

 

 

 

[  ] LN      [  ] SW      [  ] NB


7.

[X]  The term of this Agreement is extended through April 30, 2006.


8.

[  ]  Other:


This Amendment No. 11 becomes effective May 1, 2003.

Except as hereinabove amended, the Agreement shall remain in full force and
effect as written.

AGREED TO BY:

THE NATURAL GAS PIPELINE OF AMERICA
"Natural"

THE PEOPLES GAS LIGHT AND COKE COMPANY
"Shipper"

By:   /s/ DAVID J. DEVINE

By:   /s/ WILLIAM E. MORROW

Name:   David J. Devine

Name:   William E. Morrow

Title:   Vice President, Financial Planning

Title:   Executive Vice President

 

 

EXHIBIT A
DATED: February 26, 2003
EFFECTIVE DATE: May 1, 2003

COMPANY:  THE PEOPLES GAS LIGHT AND COKE COMPANY
CONTRACT:  113419

RECEIPT POINT/S

Name / Location

County/Parish
Area

State

Pin
No.

Zone

MDQ
(MMBtu/d)

PRIMARY RECEIPT POINT/S

5/1/2003 - 10/14/2003

1.  KMTP/NGPL GOODRICH TAP POLK
INTERCONNECT WITH MIDCON TEXAS PIPELINE
COMPANY ON TRANSPORTER'S GULF COAST
MAINLINE IN OR NEAR THE AUGUSTINE VIESCA
SURVEY, A-77, POLK COUNTY, TEXAS.

POLK

TX

5579

03

0

10/15/2003 - 4/15/2004

 

 

 

 

 

2.  ENBRIDG/NGPL MAUD MILLER
INTERCONNECT WITH NGC ENERGY ON
TRANSPORTER'S MAUD LATERAL IN SEC. 33-T17S-R28W,
MILLER COUNTY, ARKANSAS.

MILLER

AR

3844

08

110000

4/16/2004 - 10/14/2004

3.  KMTP/NGPL GOODRICH TAP POLK
INTERCONNECT WITH MIDCON TEXAS PIPELINE
COMPANY ON TRANSPORTER'S GULF COAST
MAINLINE IN OR NEAR THE AUGUSTINE VIESCA SURVEY,
A-77, POLK COUNTY, TEXAS.

POLK

TX

5579

03

0

10/15/2004 - 4/15/2005

4.  ENBRIDG/NGPL MAUD MILLER
INTERCONNECT WITH NGC ENERGY ON
TRANSPORTER'S MAUD LATERAL IN SEC. 33-T17S-R28W,
MILLER COUNTY, ARKANSAS.

MILLER

AR

3844

08

110000

4/16/2005 - 10/14/2005

 

 

 

 

 

5.  KMTP/NGPL GOODRICH TAP POLK
INTERCONNECT WITH MIDCON TEXAS PIPELINE
COMPANY ON TRANSPORTER'S GULF COAST
MAINLINE IN OR NEAR THE AUGUSTINE VIESCA
SURVEY, A-77, POLK COUNTY, TEXAS.

POLK

TX

5579

03

0

10/15/2005 - 4/15/2006

6.  ENBRIDG/NGPL MAUD MILLER
INTERCONNECT WITH NGC ENERGY ON
TRANSPORTER'S MAUD LATERAL IN SEC. 33-T17S-R28W,
MILLER COUNTY, ARKANSAS.

MILLER

AR

3844

08

110000

4/16/2006 - 4/30/2006

 

 

 

 

 

7.  KMTP/NGPL GOODRICH TAP POLK
INTERCONNECT WITH MIDCON TEXAS PIPELINE
COMPANY ON TRANSPORTER'S GULF COAST
MAINLINE IN OR NEAR THE AUGUSTINE VIESCA SURVEY,
A-77, POLK COUNTY, TEXAS.

POLK

TX

5579

03

0

 

SECONDARY RECEIPT POINT/S

All secondary receipt points, and the related priorities and volumes, as
provided under the Tariff provisions governing this Agreement.

RECEIPT PRESSURE, ASSUMED ATMOSPHERIC PRESSURE

Natural gas to be delivered to Natural at the Receipt Point/s shall be at a
delivery pressure sufficient to enter Natural's pipeline facilities at the
pressure maintained from time to time, but Shipper shall not deliver gas at a
pressure in excess of the Maximum Allowable Operating Pressure (MAOP) stated for
each Receipt Point. The measuring party shall use or cause to be used an assumed
atmospheric pressure corresponding to the elevation at such Receipt Point/s.

RATES

Except as provided to the contrary in any written agreement(s) between the
parties in effect during the term hereof, Shipper shall pay Natural the maximum
rate and all other lawful charges as specified in Natural's applicable rate
schedule.

FUEL GAS AND GAS LOST AND UNACCOUNTED FOR PERCENTAGE (%)

Shipper will be assessed the applicable percentage for Fuel Gas and Gas Lost and
Unaccounted For.

TRANSPORTATION OF LIQUIDS

Transportation of liquids may occur at permitted points identified in Natural's
current Catalog of Receipt and Delivery Points, but only if the parties execute
a separate liquids agreement.

 

EXHIBIT B
DATED February 26, 2003
EFFECTIVE DATE: May 1, 2003

 

COMPANY:  THE PEOPLES GAS LIGHT AND COKE COMPANY
CONTRACT:  113419

DELIVERY POINT/S


Name / Location

County/Parish
Area

State

Pin
No.

Zone

MDQ
(MMBtu/d)

PRIMARY DELIVERY POINT/S

5/1/2003 - 10/14/2003

1.  NO SHORE/NGPL GRAYSLAKE LAKE
INTERCONNECT WITH NORTH SHORE GAS COMPANY
LOCATED IN SEC. 12-T44N-R10E, LAKE COUNTY, ILLINOIS.

LAKE

IL

900001

09

0

2.  PGLC/NGPL OAKTON STREET COOK
INTERCONNECT WITH THE PEOPLES GAS LIGHT
AND COKE COMPANY ON TRANSPORTER'S HOWARD
STREET LINE IN SEC. 26-T41N-R13E, COOK COUNTY, ILLINOIS

COOK

IL

904174

09

0

10/15/2003 - 4/15/2004

3.  NO SHORE/NGPL GRAYSLAKE LAKE
INTERCONNECT WITH NORTH SHORE GAS COMPANY
LOCATED IN SEC. 12-T44N-R10E, LAKE COUNTY, ILLINOIS.

LAKE

IL

900001

09

45000

4.  PGLC/NGPL CALUMET #3 COOK
INTERCONNECT WITH THE PEOPLES GAS LIGHT AND
COKE COMPANY ON TRANSPORTER'S CALUMET LINE #3
IN SEC. 6-T37N-R15E, COOK COUNTY, ILLINOIS.

COOK

IL

3296

09

20000

5.  PGLC/NGPL OAKTON STREET COOK
INTERCONNECT WITH THE PEOPLES GAS LIGHT AND
COKE COMPANY ON TRANSPORTER'S HOWARD STREET
LINE IN SEC. 26-T41N-R13E, COOK COUNTY, ILLINOIS

COOK

IL

904174

09

45000

4/16/2004 - 10/14/2004

6.  NO SHORE/NGPL GRAYSLAKE LAKE
INTERCONNECT WITH NORTH SHORE GAS COMPANY
LOCATED IN SEC. 12-T44N-R10E, LAKE COUNTY, ILLINOIS.

LAKE

IL

900001

09

0

7.  PGLC/NGPL OAKTON. STREET COOK
INTERCONNECT WITH THE PEOPLES GAS LIGHT AND
COKE COMPANY ON TRANSPORTER'S HOWARD STREET
LINE IN SEC. 26-T41N-R13E, COOK COUNTY, ILLINOIS

COOK

IL

904174

09

0

10/15/2004 - 4/15/2005

 

 

 

 

 

8.  NO SHORE/NGPL GRAYSLAKE LAKE
INTERCONNECT WITH NORTH SHORE GAS COMPANY
LOCATED IN SEC. 12-T44N-R10E, LAKE COUNTY, ILLINOIS.

LAKE

IL

900001

09

45000

9.  PGLC/NGPL CALUMET #3 COOK
INTERCONNECT WITH THE PEOPLES GAS LIGHT AND
COKE COMPANY ON TRANSPORTER'S CALUMET LINE #3
IN SEC. 6-T37N-R15E, COOK COUNTY, ILLINOIS.

COOK

IL

3296

09

20000

10.  PGLC/NGPL OAKTON STREET COOK
INTERCONNECT WITH THE PEOPLES GAS LIGHT AND
COKE COMPANY ON TRANSPORTER'S HOWARD STREET
LINE IN SEC. 26-T41N-R13E, COOK COUNTY, ILLINOIS

COOK

IL

904174

09

45000

4/16/2005 - 10/14/2005

11.  NO SHORE/NGPL GRAYSLAKE LAKE
INTERCONNECT WITH NORTH SHORE GAS COMPANY
LOCATED IN SEC. 12-T44N-R10E, LAKE COUNTY, ILLINOIS.

LAKE

IL

900001

09

0

12.  PGLC/NGPL OAKTON STREET COOK
INTERCONNECT WITH THE PEOPLES GAS LIGHT AND
COKE COMPANY ON TRANSPORTER'S HOWARD STREET
LINE IN SEC. 26-T41N-R13E, COOK COUNTY, ILLINOIS

COOK

IL

904174

09

0

10/15/2005 - 4/15/2006

13.  NO SHORE/NGPL GRAYSLAKE LAKE
INTERCONNECT WITH NORTH SHORE GAS COMPANY
LOCATED IN SEC. 12-T44N-R10E, LAKE COUNTY, ILLINOIS.

LAKE

IL

900001

09

45000

14.  PGLC/NGPL CALUMET #3 COOK
INTERCONNECT WITH THE PEOPLES GAS LIGHT AND
COKE COMPANY ON TRANSPORTER'S CALUMET LINE #3 IN
SEC. 6-T37N-R15E, COOK COUNTY, ILLINOIS.

COOK

IL

3296

09

20000

15.  PGLC/NGPL OAKTON STREET COOK
INTERCONNECT WITH THE PEOPLES GAS LIGHT AND
COKE COMPANY ON TRANSPORTER'S HOWARD STREET
LINE IN SEC. 26-T41N-R13E, COOK COUNTY, ILLINOIS

COOK

IL

904174

09

45000

4/16/2006 - 4/30/2006

16.  NO SHORE/NGPL GRAYSLAKE LAKE
INTERCONNECT WITH NORTH SHORE GAS COMPANY
LOCATED IN SEC. 12-T44N-R10E, LAKE COUNTY, ILLINOIS.

LAKE

IL

900001

09

0

17.  PGLC/NGPL OAKTON STREET COOK
INTERCONNECT WITH THE PEOPLES GAS LIGHT AND
COKE COMPANY ON TRANSPORTER'S HOWARD STREET
LINE IN SEC. 26-T41N-R13E, COOK COUNTY, ILLINOIS

COOK

IL

904174

09

0

 

SECONDARY DELIVERY POINT/S

All secondary delivery points, and the related priorities and volumes, as
provided under the Tariff provisions governing this Agreement.

DELIVERY PRESSURE, ASSUMED ATMOSPHERIC PRESSURE

Natural gas to be delivered by Natural to Shipper, or for Shipper's account, at
the Delivery Point/s shall be at the pressure available in Natural's pipeline
facilities from time to time. The measuring party shall use or cause to be used
an assumed atmospheric pressure corresponding to the elevation at such Delivery
Point/s.

 

 

EXHIBIT C
DATED February 26, 2003
EFFECTIVE DATE: May 1, 2003

COMPANY:  THE PEOPLES GAS LIGHT AND COKE COMPANY
CONTRACT:  113419

Pursuant to Natural's tariff, an MDQ exists for each primary transportation path
segment and direction under the Agreement. Such MDQ is the maximum daily
quantity of gas which Natural is obligated to transport on a firm basis along a
primary transportation path segment.

A primary transportation path segment is the path between a primary receipt,
delivery, or node point and the next primary receipt, delivery, or node point. A
node point is the point of interconnection between two or more of Natural's
pipeline facilities.

A segment is a section of Natural's pipeline system designated by a segment
number whereby the Shipper under the terms of their agreement based on the
points within the segment identified on Exhibit C have throughput capacity
rights.

The segment numbers listed on Exhibit C reflect this Agreement's path
corresponding to Natural's most recent Pipeline System Map which identifies
segments and their corresponding numbers. All information provided in this
Exhibit C is subject to the actual terms and conditions of Natural's Tariff.

 

 

EXHIBIT C
DATED February 26, 2003
EFFECTIVE DATE: May 1, 2003

COMPANY:  THE PEOPLES GAS LIGHT AND COKE COMPANY
CONTRACT:  113419



Segment
Number



Upstream
Segment



Forward/Backward
Haul (Contractual)



Flow Through
Capacity

 

 

 

 

 

 

 

 

5/1/2003 - 10/14/03

0

 

 

 

 

 

 

 

 

10/15/2003 - 4/15/2004

 

 

1.

27

 

0

 

F

 

0

2.

28

 

27

 

F

 

110000

3.

30

 

28

 

F

 

45000

4.

33

 

36

 

F

 

20000

5.

35

 

28

 

B

 

20000

6.

36



35



F



20000

7.

39

 

40

 

F

 

45000

8.

40

 

28

 

F

 

45000

 

 

 

 

 

 

 

 

4/16/04 - 10/14/04

0

 

 

 

 

 

 

 

 

10/15/2004 - 4/15/2005





9.

27

 

0

 

F

 

0

10.

28

 

27

 

F

 

110000

11.

30

 

28

 

F

 

45000

12.

33

 

36

 

F

 

20000

13.

35

 

28

 

B

 

20000

14.

36

 

35

 

F

 

20000

15.

39

 

40

 

F

 

45000

16.

40

 

28

 

F

 

45000

 

 

 

 

 

 

 

 

4/16/05- 10/14/05

0

 

 

 

 

 

 

 

 

10/15/2005 - 4/15/2006

 

 

17.

27

 

0

 

F

 

0

18.

28

 

27

 

F

 

110000

19.

30

 

28

 

F

 

45000

20.

33

 

36

 

F

 

20000

21.

35

 

28

 

B

 

20000

22.

36

 

35

 

F

 

20000

23.

39

 

40

 

F

 

45000

24.

40

 

28

 

F

 

45000

 

 

 

 

 

 

 

 

4/16/05- 4/30/06

0



